Bryan, J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
The respondent in this cause obtained from the Board of Supervisors for Sacramento county, whilst in existence, a license for a ferry privilege, to exist for one year; the Board of Supervisors being discontinued by Act of the Legislature, he continued to run his ferry boat after the expiration of the term of his license, without, filing a new bond from the date of the expiration of his license, and without paying or tendering quarterly the per ceutage due the State from his receipts, as is required by law.
The plaintiff being in this situation in regard to his ferry, has no right of action, as against another who may be at the time running a ferry boat within one mile of bis'crossing.
The respondent himself must have fully complied with the laws, to entitle him to bring suit for an interference with his ferry privileges, and to entitle him to claim a renewal of his license, as a vested right, in the privileges of keeping and maintaining his ferry.
The order granting an injunction is reversed with costs.